At the outset, I would like to thank the President of the General Assembly for his able guidance, which I believe will lead us to answers for the pressing challenges we face. Today, more than ever, we need to stand for a rules-based multilateral system with the United Nations at its core. In that context, I would like to express our support for the timely and important initiative launched by Germany and France for the creation of an Alliance for Multilateralism, a network of like-minded nations working to foster effective multilateral approaches to global issues through the United Nations. This initiative perfectly matches this year’s topic for the general debate.
Allow me to say a few words on the different building blocks of our main topic as set forth in the overarching theme of this session — sustainable development for all parts of our planet. The High-level Political Forum on sustainable development is a pivotal event at the margins of the General Assembly at its seventy-fourth session. The need to accelerate the pace of progress in achieving all Sustainable Development Goals is pressing. The human race is facing the rapidly developing detrimental consequences of ever-increasing overuse of natural resources and massive urbanization. Some human activities result in irreversible environmental pollution, which reduces biodiversity and threatens fragile ecosystems.
We commend the Secretary-General, Mr. Antonio Guterres, for convening the Climate Action Summit as a catalyst for collective political will to attain lower and, over time, climate-neutral levels of industrial greenhouse-gas emissions. This, the master message of the Summit, must ring out loudly from this, the highest of international tribunes. Bulgaria stands by its obligations under the Paris Agreement on Climate Change. My country will spare no effort in transforming its economy in a way that will contribute to the common goal of keeping temperature rise to 1.5°C and reaching net-zero global emissions by 2050. Bulgaria has already reached the interim target of an 18 per cent share of renewable sources in its energy mix, thereby becoming a European Union (EU) champion.
This year, on 24 January, Secretary-General Guterres marked the first-ever International Day of Education, putting education at the heart of the 2030 Agenda for Sustainable Development. Bulgaria wholeheartedly subscribes to his assessment that education is an engine for poverty eradication and a driving force for peace.
As a member of the Human Rights Council, Bulgaria is committed to the empowerment of children with disabilities through inclusive education. Inclusive education is an essential tool for the whole process of social inclusion. In a world driven by information and communication technologies, we place particular emphasis on the opportunities offered by education. In the coming years, the European Commissioner in charge of the innovation, education and the youth sector will be from Bulgaria, which demonstrates the importance we attach to these priorities.
Global health is one of the major present-day global challenges we face. Bulgaria affirms its commitment to achieving universal health coverage, as set forth in our national priorities. We welcome the timely high-level meeting on the matter, as well as the political declaration on universal health coverage and its ambitious call to action.
The United Nations has a unique array of tools for mediation, conflict prevention, peacekeeping and peacebuilding. We welcome the Secretary-General’s vision for a closely interlinked reform of all key areas in this most important field. Bulgaria welcomes the Secretary-General’s commitment to advancing diplomacy for peace and stands ready to support his efforts to strengthen the role of mediation in conflict prevention, embodied in the Action for Peacekeeping initiative.
International terrorism and violent extremism continue to pose a significant threat to international peace and security, human rights and sustainable development. The international community should beef up efforts to strengthen counter-terrorism cooperation by supporting the United Nations as a key player. Unfortunately, over the past year, the international community has not been able to reach a breakthrough in any major conflict around the world. The proclaimed military victory over the so-called caliphate of the Islamic State in Iraq and the Sham last March was not enough to bring the war-torn Middle East region closer to the peace. The international community should stay vigilant, as terrorist threats persist in different forms.
Finding a political solution to the conflict in Syria is crucial for the stability and security of the region and beyond. We call for a nationwide cessation of hostilities and for the protection of civilians. It is imperative to ensure humanitarian access to all parts of the country. Under the auspices of the United Nations, a lasting political process aimed at a peaceful and inclusive political transition should be launched. A sustainable political solution should be sought through a genuine Syrian-owned political process in line with Security Council resolution 2254 (2015) and the 2012 Geneva communique (S/2012/522, annex). Bulgaria highly appreciates the commitment of neighbouring host countries to easing the suffering of the refugees.
There is no military solution to the crisis in Libya. Bulgaria will continue to support the relaunching of the United Nations-led mediation process and preparations for parliamentary and presidential elections when possible. The stabilization of Libya is of the utmost importance for regional security and for the management of migration flows in the Mediterranean. Bulgaria supports close cooperation between the European Union and the International Organization for Migration aimed at increasing the number of voluntary returns and improving the conditions in detention centres in Libya.
Bulgaria will continue to support all efforts aimed at resuming the Israeli-Palestinian peace talks, including those of the Quartet on the Middle East peace process. A two-State solution is the only way to sustainable peace.
The humanitarian situation in the Gaza Strip is cause for great concern. It should remain a priority for the United Nations and the international community alike.
The five-year-long armed confrontation in Yemen has clearly shown that a durable and comprehensive solution to the conflict cannot be achieved by military means. The effective end of hostilities would allow for improving the catastrophic humanitarian situation. Bulgaria supports efforts to revive the political process as well as the full implementation of the Stockholm Agreement as a starting point for a peace settlement.
It has been more than five years since the beginning of the conflict in Ukraine. Despite periodic ceasefires, the situation in eastern Ukraine remains highly precarious. We call for a peaceful settlement of the crisis in accordance with resolution 68/262, of March 2014. The exchange of detainees is a sign of hope, but the parties to the conflict should implement in full the mutually agreed package of measures endorsed by the Security Council in resolution 2202 (2015). It is of vital importance that they abide by the ceasefire, complete the withdrawal of heavy weapons and grant unhindered access to all sites to the Organization for Security and Cooperation in Europe Special Monitoring Mission.
Bulgaria expresses deep concern about the decision of Iran to suspend the implementation of some of its commitments under the Joint Comprehensive Plan of Action (JCPOA) on its nuclear programme. A return to full compliance with the nuclear deal and further diplomatic outreach provide the only way to reduce tensions. Discussing Iran’s regional role and the country’s ballistic-missile programme should be addressed separately from the JCPOA.
We are also seriously concerned by the recent escalation of tensions in the Persian Gulf. An immediate priority should be given to de-escalation measures aimed at avoiding further incidents.
The resumption of dialogue between the United States and the Democratic People’s Republic of Korea and the encouraging sign of Pyongyang’s readiness to engage in negotiations on denuclearization represent a qualitatively new phase in international efforts. It is vital that summit agreements be followed by actions yielding tangible results. Bulgaria reiterates its support for the strict and effective implementation of the sanctions regime, as well as for keeping the channels of communication open.
Multilateral efforts on non-proliferation and disarmament remain central. Next year we will celebrate the fiftieth anniversary of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), which coincides with the 2020 NPT Review Conference. To keep up the momentum, we must reaffirm the validity of the Treaty as the cornerstone of the nuclear non-proliferation regime.
Bulgaria has consistently supported the integration of the Western Balkans into the European Union. The process leading to membership is an investment in stability. Bulgaria puts a special emphasis on the need to overcome the legacies of the past in the region by actively building good-neighbourly relations.
Bulgaria welcomes all initiatives that benefit social and economic empowerment, especially that of persons belonging to vulnerable groups. As a member of the Human Rights Council, my country is dedicated to remaining active on such matters. I had the honour to address the Council in June and to confirm our commitment to champion the rights of those in need.
As a Chair of the Group of Friends of Children and the Sustainable Development Goals, and working together with UNICEF, we strictly follow our principles, and I would like to highlight that the family is the best environment for raising children. Bulgaria is a champion of deinstitutionalization.
Women around the world continue to be underrepresented in both Government and private entities. They still constitute the majority of the world’s poor. I am proud that my country has an outstanding record in the field of women’s empowerment. Bulgaria is fully committed to the implementation of Security Council resolution 1325 (2000).
Tolerance and understanding are values underpinning the very foundation of democracy. Regrettably, despite all efforts made, anti-Semitism continues today to rear its ugly head. The rescue of the entire Jewish population of Bulgaria in 1943 is one of the stellar moments in our history. In the darkest moments of the Second World War, not a single individual of the 50,000-strong Bulgarian Jewish community was sent to the death camps. My country provided an example of how civil society can defend human values. Our national tradition of tolerance and respect for others obliges us to provide a clear response to growing anti-Semitism, xenophobia and hate speech.
Next year will mark the seventy-fifth anniversary of the United Nations. Strong messages mobilizing broad international approval and bold and prompt concerted actions are needed today more than ever before, and will certainly be needed tomorrow. The message I would like to convey to the Assembly is also my personal belief — our mission is possible, and we must see to it that it is achieved.
